Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is informal.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Emergency Safety Seat Belt Pin Release Device--.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Throughout the claims the use of “EZ” is informal and should be deleted (see, e.g., claim 1, lines 1, 3, 17; claim 2, line 1; claim 3, line 1, etc.; note that each claim has at least one instance of this informal wording); throughout the claims, numerous terms lack an initial article (such as “a”, “an”, “the”, or “said”), see, e.g., in claim 1, line 7: “for connecting alert tab” and “to ring”; lines 10-11: “of safety rod”; line 25: “at seat belt receiver”; in claim 1, line 31, it appears as though “and/    or” should be –and/or--.  This is an exemplary listing and not an exhaustive one.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims as filed are replete with numerous instances of confusing or unclear language and/or terms lacking a clear antecedent basis, to the extent that the precise scope of protection desired is not ascertainable. 
The following is an exemplary listing of instances of unclear language in the claims. In general, the claims appear to attempt to describe plural alternative embodiments simultaneously, which renders the scope desired entirely unclear. In claim 1, line 3, the specific characteristics intended to be associated with (or not associated with) a seat belt which is “conventional” are not clear; in claim 1, line 10, “the cotter pin” lacks a clear antecedent basis; in claim 1, line 10, the recitation associated with “…cotter pin (45)” is confusing in that in claim 1, line 8, the same reference numeral appears to be used in association with the term “fastening means”; in claim 1, lines 10-11, the recitation “a shank (52) of safety rod” is confusing; in claim 1, line 11, it is not clear whether the term “in shank” intends to refer to the shank previously recited, or another one, due to the lack of an initial article; in claim 1, lines 11-12, the recitation “a pull ring (54)” is confusing in that it is not clear whether this is a reference to a new element or the pull ring element (see line 5) already recited in the claim; in claim 1, line 14, the specific characteristics intended to be associated with (or not associated with) a seat belt receiver which is “standard” are not clear; additionally, it is not clear whether there is a specific difference intended by the use of “standard” as compared to “conventional” (nor how these terms vary in what they intend to convey); in claim 1, lines 14-15, the phrase “and subsequently the electrical switch” is wholly confusing, in that “subsequently” implies a sequence, though no method limitations are present in this apparatus claim, further “the electrical switch” lacks a clear antecedent basis; in claim 1, line 18, “the seat belt system” lacks a clear antecedent basis; in claim 1, lines 19-20, “the floorboard” lacks a clear antecedent basis; in claim 1, line 20, the specific characteristics intended to be associated with (or not associated with) a seat belt element by the term “the traditional press-type release” which is “traditional” are not 
In claim 5, lines 2-4 the recitations appear to duplicate those recitations already present in claim 1 lines 5-7, making it unclear whether this recitation is intentionally redundant, or was intended to refer to some other feature[s]; in claim 6, lines 4-5, the listing of trademarked elements in the claims is indefinite.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In claim 9, line 2, the characteristics intended to be associated with (or not associated with) a seat belt receiver which is “standard” are not clear; additionally, it is not clear whether there is a specific difference intended by the use of “standard” as compared to “conventional” or “traditional” (nor how these terms vary in what they intend to convey); in claim 10, lines 2-5, the recitation of a plurality of devices placed in series “with each of the other” devices is confusing in that a plurality of other devices are not positively recited; similar issues to this appear in claim 13
In claim 11, lines 5-6, it is not clear whether there is an intended distinction between “go-kart” (line 5) and “go kart” (line 6); similar issues to this appear in claim 14.
It is emphasized that this listing is exemplary and not exhaustive. If applicant decides to proceed with further prosecution, all claims should be carefully reviewed and revised for clarity under 35 USC §112(b) or (¶2) by a practitioner familiar with the drafting of patent claims.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.

Claim Interpretation
Where the claims of an application are substantially replete with confusing and/or indefinite language, it becomes exceptionally difficult to compare the recitations to the prior art.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 4,027,362) in view of Carver (US 6,851,160) and Schroth (US 5,934,760). Hart et al. teach a safety seat belt device which is conventional, standard, and traditional, having a “standard” receiver in the form of a buckle catch structure (10 in general) intended to connect to the tongue (12, 14) of a belt, which is provided with a traditional push-only release (button 36), which is provided so as to be attached to a floorboard of a vehicle (col. 3, lines 24-26) and which is “subsequently” provided with an electrical switch (502) for deactivating a warning signal which indicates non-use of the seat belt (col. 5, lines 56-61).
As regards the reference to Hart et al. and the provision of a specific buzzer to indicate non-use of the seatbelt, the provision of a warning device is well known to be one or more of an indicator light and audio device, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the warning as at least a buzzer (i.e., audio device) for the purpose of ensuring that the warning of non-use of the seat belt would be redundantly confirmed even under the condition that the warning light becomes un-functional (for example if it burns out).
The reference to Hart et al., while teaching the above elements, does not specifically teach the provision of a secondary release made from durable materials and including an alert tab, pull ring, a connection between the alert tab ab pull ring, a fastening means or cotter pin, a shank of a safety rod, an aperture in the shank for a pull ring, wherein the alert tab and pull ring may be actuated to provide a secondary 
As regards the provision of the cotter pin, while the reference to Carver teaches a spring pin, a cotter pin for connecting the end of a safety pin to another structure is a well-known mechanical expedient where a more robust connection is desired. Further Schroth teaches that it is well known in the use of a connecting pin (13) to connect two elements together to provide a cotter pin (16) at the distal end of the pin through a cross-aperture (16) in the pin, so as to ensure that the pin does not accidentally come loose. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the safety rod, pin or shaft initially taught by the modifying reference to Carver as applied to Hart et al. with a cotter pin connection as taught by Schroth, in place of the spring pin connection initially taught by Carver as applied to Hart et al. for the purpose of ensuring a more robust connection for the buckle is made up, preventing unexpected or unintended release.
As regards the choice of materials as being from the group consisting of metals (and further comprising one of steel, steel alloy, aluminum, brass and tungsten) or plastics (and comprising one of urethane, polyurethane, polyethylene terephthalate, H-D polyethylene, PVC, low-density polyethylene, polypropylene and ABS), initially the choice of material for an object or device, where the specific material is not taught to be critical, is well understood to be within the skill of the ordinary practitioner. As such, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the assembly from one of metals, plastics or composites, as specifically regards the choice of metals, one of steel, steel alloy, aluminum, brass and tungsten for the purpose of achieving a high-strength and very robust structure which exhibits comparatively light weight and/or as specifically regards the choice of plastics, one of urethane, polyurethane, polyethylene terephthalate, H-D polyethylene, PVC, low-density polyethylene, polypropylene and ABS for the purpose of achieving a strong structure of medium robustness in a condition where the cost of using metals is prohibitive.
	As regards the duplication of plural parts (i.e., providing a number of safety releases in series), initially it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, wherein duplication or multiplication serves to repeat or enhance the operation of the devices being duplicated or multiplied. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to duplicate the structures taught by Hart et al. as modified by Carver and Schroth in order to provide a greater number of safety releases, so as to beneficially allow the user a greater number of options for safety release and/or to provide safety releases in a number of different positions with respect to the user, allowing any of them to be actuated to free the user.
As regards the vehicle, the reference to Hart et al. as initially applied is not specific as to the particular vehicle. To the extent that safety belts are deployed on nearly all vehicles which have been sold in the past decades, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the safety release device on any type of commercially or non-commercially made and/or sold vehicle, such as an automobile car, truck, lawn-maintenance vehicle, van, tractor, forklift, construction vehicle, etc. for the purpose of ensuring the safety of the user and occupants of the vehicle. 

Claims 9 and 12-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. in view of Carver, Schroth and Gregg et al. (US 6,343,851). The references to Hart et al., Carver and Schroth are discussed above, and do not specifically teach the use of an extension strap usable with the standard, conventional or traditional belt, which includes an extension strap, aperture in the strap, and an encasement of a belt receiver which engages the tongue of the existing belt. Gregg et al. teach that it is well known to provide an aftermarket seat belt extension strap (10 in general) which includes a strap portion (12, 14, 16, 18) an aperture in the strap (at end 14), an encasement of a seat belt receiver (26) with an insert end (slot in 26, also note col. 4, lines 12-18) which accommodates a tongue of the conventional already-installed seat belt. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the arrangement initially taught by Hart et al. in view of Carver and Schroth with a belt extension device such as taught by Gregg et al., for the purpose of extending the effective length of the belt initially taught, for example to accommodate a larger user, and/or to allow a user with a specialized condition (such as an injury) to still successfully use the seat belt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beran teaches a seatbelt structure which accepts a through-pin; Banta and Ecker teach the use of cotter pins and interchangeable pin structures; Bollinger, Jr. teaches a contact element in a seat belt portion; Provensal, Durand, Coltrup and Hagan et al. teach numerous secondary release structures; and Hakansson teaches a removable pin connection. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616